Citation Nr: 1214585	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of an ununited fracture of the left, ulnar styloid (minor) (hereinafter "left wrist disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to March 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO, in pertinent part, denied a rating in excess of the currently assigned 20 percent for the service-connected left wrist disability.


FINDING OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran's right hand is dominant.    

3.  The Veteran's service-connected left wrist disability is not shown to be productive of nonunion of the upper half of the Veteran's ulna with false movement with loss of bone substance and marked deformity; impairment of the radius; or ankylosis of the left wrist; the Veteran is receiving the maximum schedular evaluation for limitation of dorsiflexion and/or palmar flexion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5211- 5215 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2006, which informed him of the types of evidence needed to substantiate his increased rating claim and its duty to assist him in substantiating his claim under the VCAA.  A similar letter was sent to him in August 2009, which included the pertinent rating criteria.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The letters also describes how VA determines disability ratings and effective dates per Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  VA examinations with respect to the issue on appeal were obtained in August 2006, September 2009, July 2011, and October 2011.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the left wrist disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an increased evaluation for a left wrist disability is thus ready to be considered on the merits.


II. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods, that is, since the original grant of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran's right hand is dominant.  
 
When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination.  See 38 C.F.R. § 4.71a, Plate I (2011).

Arthritis shown by x-ray evidence is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Under Diagnostic Code 5211, a 10 percent evaluation is warranted for malunion of the ulna with bad alignment.  A 20 percent evaluation requires nonunion of the ulna of the major or minor upper extremity in the lower half.  A 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm requires nonunion in the upper half of the minor extremity with false movement and without loss of bone substance or deformity, and a 30 percent evaluation for the minor arm and a 40 percent for the major arm requires loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  

Under Diagnostic Code 5212, a 10 percent evaluation is warranted for malunion of the radius with bad alignment.  A 20 percent evaluation requires nonunion of the radius of the major or minor upper extremity in the upper half.  A 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major 
extremity is also provided for nonunion in the lower half with false movement and without loss of bone substance.  A 30 percent evaluation for the minor extremity and a 40 percent evaluation for the major extremity require nonunion in the lower half with false movement with loss of bone substance or deformity. 

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in 
any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 
(2011). 

 Under Code 5215, a maximum 10 percent rating is assigned when either palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


III. Factual Background

An August 2006 VA examination report shows that the Veteran reported experiencing weakness, swelling, giving way, lack of endurance, locking, fatigability, and pain.  He reported experiencing constant pain whose severity was an 8 on a scale from 1 to 10, with 10 being the worst, which was elicited by physical activity.  The flare-ups occurred spontaneously and were alleviated by Diclofenac or Ibuprofen.  At the time of pain, he could function with medication.  His reported functional impairment of reduced strength and reduced ability to do physical work involving the left wrist. 

Physical examination of the left ulna revealed a nonunion of the lower half with deformity of the distal styloid.  There were signs of weakness, tenderness and guarding of movement.  Range of motion of the left wrist was as follows: dorsiflexion of 50 degrees, with pain at 45 degrees; palmar flexion of 55 degrees, with pain at 45 degrees; radial deviation of 15 degrees with pain; and ulnar deviation of 30 degrees, with pain at 15 degrees.  After repetitive use, joint function was additionally limited by 30 degrees due to pain, fatigue, weakness, and lack of endurance, which had the major functional impact.  Joint function was not additionally limited by incoordination after repetitive use.  

X-rays showed a non-union fracture of the ulnar styloid, avascular necrosis of the scaphoid, probable tear of scapholunate ligament and degenerative changes of the first metacarpal (MTC) joint and distal radioulnar joint.  The Veteran was diagnosed with left wrist arthritis and status post nonunited fracture of left ulnar styloid.  The subjective factors were pain and the objective factors were reduced strength.  The examiner remarked that the effect of the condition of the Veteran's usual occupation was reduced use of the left wrist and arm.  The effect of the condition on his daily activity was chronic pain.

VA outpatient treatment records dated between 2006 and 2009 simply contain complaints of wrist pain.  In August 2007, there was no impairment in range of motion.

A September 2009 VA examination report shows that the Veteran reported experiencing weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain.  He did not experience heat, redness, deformity, drainage, effusion, subluxation, and dislocation.  He reported experiencing constant flare-ups of pain whose severity was an 8 on a scale from 1 to 10, with 10 being the worst.  The flare-ups were precipitated by physical activity and stress.  The flare-ups occurred spontaneously and were alleviated by aspirin.  The Veteran's condition had not resulted in any incapacitation.  He reported the following overall functional impairments:  loss of lifting, pushing, and pulling capabilities when inflamed.  

On physical examination, there was tenderness, but no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, subluxation, or ankylosis.  Range of motion of the left wrist was as follows: dorsiflexion of 50 degrees; palmar flexion of 20 degrees; radial deviation of 20 degrees; and ulnar deviation of 25 degrees.  Repetitive range of motion was not possible because of pain.  Left wrist x-rays showed degenerative arthritic changes.  With respect to a diagnosis of the Veteran's left wrist disability, the examiner noted that the diagnosis was changed to status post left ulnar styloid and scaphoid fracture with degenerative joint disease.  According to the examiner, this was the result of a progression of the previous diagnosis.  She further noted there was no evidence of united fracture, but an old scaphoid fracture.  The subjective factors were history of left wrist injury 1986, fracture and non healing with residual pain and limited use of left hand and wrist.  The objective factors were tenderness, decreased range of motion, and x-ray findings of old fractures and degenerative joint disease (DJD).  The examiner noted that there was limited use of the left hand for pushing, pulling and grasping secondary to residual pain and DJD.  The examiner remarked that the effect of the condition on the Veteran's usual occupation and daily activity was limited pushing, pulling and lifting greater than 2 pounds.

A July 2011 VA examination report shows that the Veteran reported experiencing pain, decreased strength and dexterity, locking, stiffness, and swelling.  He reported experiencing flare-ups as often as three times per week and each time lasting for eight hours.  From 1 to 10 (10 being the worst), the severity was at level 9.   The flare-ups, which occurred spontaneously, were precipitated by physical activity and stress.  They were alleviated spontaneously and by Ibuprofen.  During the flare-ups, he experienced limitation of motion of the joint, which was described as being very hard to move when in pain. The Veteran reported that he was never hospitalized, nor had any surgery for his left wrist condition.  He currently wore a left wrist brace.

On physical examination, there was tenderness, but no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, subluxation, or ankylosis.  Range of motion of the left wrist was as follows: dorsiflexion of 60 degrees, with pain; palmar flexion of 41 degrees, with pain; radial deviation of 13 degrees, with pain; and ulnar deviation of 39 degrees.  Range of motion after repetitive testing did not change.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner's diagnosis was ununited fracture, ulnar styloid, left, which was active.  The subjective factors were left wrist pain.  The objective factors were left wrist pain with motion.  The examiner remarked that the effect of the condition on the Veteran's usual occupation was trouble with lifting, griping, or typing.  The effect of the condition on his daily activity was trouble with washing dishes or mowing the lawn.  

In an October 2011 addendum to the July 2011 report, the examiner, in responding to a request to clarify the Veteran's diagnosis, indicated that his ununited ulnar styloid fracture had healed, but the joint had progressed to DJD due 
to trauma injury.



IV. Legal Analysis

The Veteran asserts that an evaluation in excess of 20 percent is warranted for his service-connected left wrist disability.  The record reflects that the Veteran's left wrist disability is currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 for impairment of the ulna.  Under this Code, a 20 percent rating is for application when there is nonunion in the lower half of either the major or minor extremity.  A 20 percent rating is also for application for the minor extremity when there is nonunion in the upper half, with false movement, without loss of bone substance or deformity.  A 30 percent rating, the highest available under Diagnostic Code 5211, is for application for the minor extremity when there is nonunion in the upper half, with false movement, with loss of bone substance (one inch (2.5 centimeters) or more) and marked deformity. 

However, the record does not demonstrate that the Veteran is entitled to a higher evaluation under Diagnostic Code 5211 because there is no evidence of nonunion of the upper half of the Veteran's ulna.   Indeed, the examiner from the Veteran's August 2006 VA examination reported that evaluation of the left ulnar revealed "nonunion of the lower half with deformity of the distal styloid."  X-rays taken in conjunction with the examination also showed a non-union fracture of the ulnar styloid.  Moreover, in October 2011, the examiner from the Veteran's July 2011 VA examination, based on an MRI, indicated that the Veteran's ununited ulnar styloid fracture had healed.  Therefore, a higher evaluation is not warranted under Diagnostic Code 5211.

The Board has considered whether other diagnostic codes are relevant and finds that that Diagnostic Code 5215, which pertains to limitation of motion of the wrist, is applicable.  Under this code, a maximum 10 percent evaluation is warranted for limitation of wrist motion (major or minor) where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  In this case, the Board observes that the record demonstrates that the Veteran has displayed limited range of motion in left wrist dorsiflexion, palmar flexion, and radial and ulnar deviation.  However, given that 10 percent is the highest schedular disability evaluation available under Diagnostic Code 5215, a higher evaluation is not possible under this Diagnostic Code. 

The Board notes that higher evaluations are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which requires the presence of ankylosis.   However in this case, there is no objective evidence of ankylosis of the left wrist.  Indeed, the VA examination reports of record indicate that the Veteran's left wrist is not anklyosed.  Therefore, absent evidence of ankylosis, an evaluation in excess of  20 percent is not warranted for the Veteran's left wrist disability under Diagnostic Code 5214. 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the Veteran is already in receipt of the maximum evaluation for his left wrist disability based upon limitation of motion (under Diagnostic Code 5215), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In rating the Veteran's left wrist disability, the Board notes that there is radiographic evidence of DJD.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  As noted above, the Veteran is already in receipt of the maximum schedular evaluation for limited motion of the left wrist and thus, no higher rating would be warranted under this Code section.

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the probative value of the specific examination findings of the trained health care professionals who conducted the August 2006, September 2009, and July 2011 VA examinations outweigh the general lay assertions of the Veteran in this regard.

For the foregoing reasons, the preponderance of the evidence is against a finding that a rating higher than 20 percent is warranted for the Veteran's left wrist disability under any potentially applicable diagnostic code at any time during the rating period on appeal.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left wrist disability are fully contemplated by the applicable rating criteria.  Those criteria contemplate various symptoms including limitation of motion, and the Board was able to compare the criteria to the symptoms noted on the QTC examinations of record to render a determination as to the appropriate rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, frequent hospitalization.  Further, although the record shows that the Veteran's left wrist condition affects his occupation by limiting his ability to push, pull, and lift objects greater than 2 pounds, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular evaluation for a left wrist disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 20 percent for the service-connected left wrist disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected left wrist disability is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


